Opinion by
Lawrence, J.
The uncontradicted evidence disclosed that the bicycle horns are similar to those involved in Spiegel Bros. Corp. v. United States (9 Cust. Ct. 194, C. D. 692), the record in which case was incorporated herein, and that the brass base shells are similar to those the subject of New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607), which record was also incorporated herein. Following the cited decisions the bicycle horns were held dutiable at 30 percent under paragraph 371 as parts of bicycles, as claimed, and the brass base shells at 35 percent under paragraph 353.